Citation Nr: 0928368	
Decision Date: 07/30/09    Archive Date: 08/04/09	

DOCKET NO.  04-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a chronic 
disability involving the cervical spine, to include cervical 
muscular headaches.  

3.  Entitlement to service connection for Meniere's syndrome 
with hearing loss and tinnitus.  

4.  Entitlement a disability rating in excess of 60 percent 
for low back disability, from September 1, 2005, and to a 
disability rating in excess of 20 percent for the low back 
disability from April 1, 1998.  

5.  Entitlement to an increased (compensable) disability 
evaluation for eczema.  

6.  Entitlement to an effective date earlier than April 1, 
1998, for the award of a permanent and total disability 
rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the VARO 
in Phoenix, Arizona.  

For reasons which will be set forth in a remand at the end of 
the decision below, the issue of the Veteran's entitlement to 
service connection for a chronic cervical spine disorder is 
being referred to the RO by way of the Appeals Management 
Center (AMC) in Washington, D.C.  Also, the question of 
whether an increased disability rating is warranted for the 
Veteran's low back disability is warranted on an 
extraschedular basis is being remanded for additional 
development.  

A review of the evidence of record reveals that in a letter 
dated in January 2009, the Veteran's accredited 
representative canceled the request for a travel board 
hearing scheduled for February 2, 2009.  

The certified issue of an earlier effective date for the 
grant of an increased evaluation to 60 percent for the 
service connected low back disability has been restated on 
the title page to reflect Hart v. Mansfield, 21 Vet. App. 505 
(2007).


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have a chronic 
acquired psychiatric disorder, namely depression, 
attributable to his active service.  

2.  Any current Meniere's syndrome with hearing loss and 
tinnitus is not related to the Veteran's military service.  

3.  By rating decision dated in November 1998, entitlement to 
a permanent and total disability rating for pension purposes 
was granted, effective April 1, 1998, the date of receipt of 
the claim for disability benefits.  

4.  The record does not establish that there was an informal 
claim, formal claim, or other communication intended to file 
a claim for a permanent and total disability rating for 
pension purposes prior to April 1, 1998.  

5.  Prior to July 7, 2005, the Veteran's low back disability 
was not manifested by any indication of incapacitating 
episodes, favorable ankylosis of the thoracolumbar spine, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, severe intervertebral disc syndrome with recurring 
attacks, or severe lumbosacral strain with abnormal mobility 
in forced motion.  

6.  Subsequent to July 7, 2005, there has been no showing of 
unfavorable ankylosis of the entire spine.  

7.  The recent medical evidence has not shown evidence of 
eczema.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
acquired psychiatric disability, namely depression, are 
reasonably met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for service connection for Meniere's 
syndrome with hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

3.  Prior to July 7, 2005, the schedular criteria for an 
evaluation in excess of 20 percent for a low back disability 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5239, 5243 (2008) and Codes 5292, 5293, 5295 (2000).  

4.  From July 7, 2005, the schedular criteria for an 
evaluation in excess of 60 percent for low back disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5239, 
5243 (2008).  

5.  The criteria for a compensable disability rating for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2008).  

6.  The criteria for an effective date prior to April 1, 
1998, for the award of a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
Fed. 3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting a review of decisions of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should be made on a case by case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696, 2009 WL 1045952 (U.S. 
2009).  

A review of the record reveals the Veteran has been provided 
with various communications, particularly one in June 2005, 
with regard to all the disabilities at issue.  He was 
informed in that letter what the evidence had to show to 
grant his claim and what was needed from him.  He was told 
how he could help VA obtain supporting information.  By 
letter dated in March 2006, he was informed how VA determines 
an effective date once a benefit has been granted and how VA 
determines a disability rating.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to the claim for an increased rating for a low 
back disability, the Board notes that this is a case in which 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted an initial disability rating and effective date have 
been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering Section 5103(a) notice no longer required because 
the purpose of the notice it is intended to serve has been 
fulfilled.  Id. At 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  In any event, the Board has considered the 
adequacy of the VCAA notice in light of the recent Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
A May 2008 letter advised the Veteran, that in evaluating 
claims for increase, VA looks at the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter also advised the 
Veteran of the pertinent diagnostic codes used in evaluating 
his low back disability and his skin disorder.  The Board 
therefore finds that the essential fairness of the 
adjudication process is not compromised with regard to the 
increased rating issues.  

With regard to the duty to assist the Veteran, the Board 
notes that identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations are 
adequate in that they were carried out by neutral, skilled 
providers who conducted an in-depth analysis of the Veteran's 
functional capacity.  The record shows the Veteran was 
scheduled for a travel board hearing in February 2009, but in 
a letter received the prior month, the representative 
canceled the hearing.  The Board also refers to a comment 
from the Veteran's representative in March 2009 in which he 
noted that "this case has been ongoing forever..."  The Veteran 
and his representative have had ample opportunity to provide 
supporting documentation with regard to the disability at 
issue.  Accordingly, the Board is satisfied that VA has 
complied with the duties to assist and notify the Veteran in 
accordance with the requirements of the VCAA and its 
implementing regulations.  For the foregoing reasons, it is 
not prejudicial to the Veteran for the Board to proceed to a 
decision in this appeal.  



Laws and Regulations with Regard to Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

If an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within on year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If a veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Thus, when a 
Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. 
App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A claim will be denied only if a preponderance of 
the evidence is against the claim.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).  

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.   See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).   The analysis below focuses on the most salient 
and relevant evidence, and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Pursuant to 38 C.F.R. § 3.310(a) a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
Veteran must show:  (1) the existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that "when aggravation or a 
Veteran's nonservice-connected (secondary) condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (additional 
disability resulting from the aggravation of a nonservice-
connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)).  

Chronic Psychiatric Disability, Variously Classified

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of a psychiatric disorder.  

The initial post service documentation of the presence of a 
psychiatric disorder cane late 1990's when there was a VA 
diagnosis of major depressive disorder.  

Of record is a December 2000 report of psychiatric evaluation 
by a VA physician in November 2000.  It was noted the Veteran 
had been receiving psychiatric treatment and evaluation at VA 
medical facilities in San Diego, California.  The Veteran was 
given Axis I diagnoses of:  PTSD (combat related to Vietnam 
and noncombat related to a vehicular accident); and major 
depression, residual.  As for stressors, notation was made of 
"psychiatric and medical disorders that affect all areas of 
functioning including personal, social, daily activities and 
ability to work to include light work."  

Additional evidence includes report of a PTSD examination of 
the Veteran by a VA staff psychiatrist.  Notation was made 
that the Veteran had been hospitalized by VA in 1998 for 
suicidal ideation related to major depression.  Thereafter he 
received periods of psychiatric outpatient care and continued 
to take psychotropic medication.  The Veteran reported the 
original onset of depression in the 1970's.  He attributed it 
to his working the overnight shift in a remote area.  He also 
expressed depression following involvement in a vehicular 
accident in 1995.  That accident led to increased severity of 
chronic pain and headaches.  The examiner stated the Veteran 
did not meet the criteria for different categories for a 
diagnosis of PTSD.  The psychologist did not believe that the 
Veteran's major depressive disorder was secondary to injuries 
sustained while on active duty.  He noted that the Veteran 
reported an onset of depression in the 1970's, but at the 
present time, stated that his depression was due to 
circumstances in his job following military.  An Axis I 
diagnosis was made of severe, recurrent major depressive 
disorder.  There was no Axis II diagnosis.  

The same VA psychologist examined the Veteran again in 
August 2006.  Records for review included the medical records 
in the claims file.  Currently, the Veteran stated he was 
depressed because of headaches.  He believed they had 
worsened about 10 years ago and had a significant impact on 
his ability to work.  Following mental status examination, 
the Axis I diagnosis remained a severe recurrent major 
depressive disorder.  In noting that an opinion was asked as 
to whether it was at least as likely as not that the 
depressive disorder is related to the service-connected low 
back disability, the examiner stated "first of all, [the 
Veteran] does not qualify for a diagnosis of a mood disorder 
secondary to a general medical condition, because for that 
diagnosis the mood disorder must be a direct physiological 
consequence of the physical issue and there has been no 
evidence that depression is ever a direct physiological 
consequence of an orthopedic issue.  Also, in the interview 
today, [the Veteran] attributes his depression to the onset 
of headaches and the pain associated with those headaches 
about 10 years ago.  He is not currently service connected 
for headaches and, therefore, depression again is not a 
secondary condition to a service-connected disorder."  The 
examiner noted that more recently, the Veteran's low back 
disability had improved while the examiner noted that the 
depression continued to a severe level.  He therefore 
determined that "I do not feel that depression is even at 
this point aggravated by chronic pain as his condition has 
improved yet he continues to experience a fair level of 
depression."  

Also of record is a June 2007 communication from a private 
clinical psychologist.  He stated that he read the report of 
the VA psychologist's examination of the Veteran.  He 
disagreed with it by addressing the Veteran's specific 
circumstances.  He cited medical authority for stating that 
major depression had been shown to be circular with 
"virtually any body change from a skinned knee to telling a 
lie will alter the endocrine system with significant health 
implications."  He further opined that "the connections 
between [the Veteran] cervical spine, headaches, and 'pain 
helplessness' are diagnostically associated given the 
observations of a general degenerative spine, lumbar surgery, 
'cervical radiculopathy' and 'spinal stenosis.'"  The 
psychologist cited further authority for a statement that 
"persistent major depression is destructively interactive in 
aggravating virtually every physical condition."  He further 
commented that "advances in neurochemistry and brain imaging 
continue to show that depression is a physical and emotional 
condition with a cause and effect basis, either as a primary 
or secondary condition, with many circumstances.  There 
circumstances include but are not limited to chronic 
pain...physical limitations..."  

Also of record is a September 2008 communication from a VA 
psychiatrist who indicated that he reviewed the claims file 
with another VA psychologist that month.  It was their 
combined opinion "that there was no compelling proof that his 
[the Veteran] alleged depressive disorder is secondary to a 
medical condition (lumbar spine).  They added that "in 
summary and said another way, it is less likely than not that 
the alleged depression was secondary to a medical condition."  

Based on a longitudinal review of the evidence of record, the 
Board finds that while there is only one opinion of record 
favorable to the Veteran, it is persuasive and places the 
evidence at least in equipoise.  The Board believes a 
determination ultimately comes down to the negative opinion 
from a VA psychologist and the positive opinion from a 
private psychologist.  A VA psychiatrist and psychologist 
reviewed the entire claims file in September 2008, but 
waffled in their opinion by commenting that there was "no 
compelling proof" that the Veteran's "alleged" depressive 
disorder was secondary to his lumbar spine disability.  
Unfortunately, those professionals did not address the 
question of aggravation at all in their opinion.  That leaves 
us with the negative opinion and the favorable opinion.  The 
Board finds the favorable opinion persuasive in that the 
psychologist provided a detailed discussion of the evidence 
and referred to over one dozen medical articles he relied on 
in making his opinion.  Again, the Board finds that the 
detailed positive 

opinion places the evidence at least in equipoise.  In such a 
case, reasonable doubt is resolved in favor of the Veteran, 
and service connection for a chronic acquired psychiatric 
disability, however classified, is granted.  38 U.S.C.A. 
§ 5107(b).  

Meniere's Disease with Hearing Loss and Tinnitus

With regard to Meniere's syndrome, a review of the service 
treatment records is without reference to complaints and 
findings indicative of the presence of Meniere's syndrome 
with hearing loss and tinnitus.  There is a complete lack of 
medical documentation of the presence of Meniere's syndrome 
for years following service discharge.  The claims file 
contains a report of a VA audiologic examination accorded the 
Veteran in August 2006.  Testing showed the presence of 
bilateral hearing loss.  The audiologist opined that the 
hearing loss was likely secondary to Meniere's disease.  

Additional pertinent evidence includes the report of a VA 
ear, nose, and throat examination in August 2006.  The 
examiner opined that "in regard as to whether or not his [the 
Veteran] Meniere's disease, hearing loss, or tinnitus is 
related o exposure at sea, I do not think that Meniere's 
disease is a condition related to either sea duty or exposure 
to noise.  I did have an opportunity to view his C-file."  

In October 2006, the Director of Administrative Medicine at 
the Southern Arizona VA Health Care System reviewed the 
entire claims file and opined that the Veteran's current 
hearing loss and tinnitus were symptoms of his Meniere's 
disease and that in his opinion "it is not at least as likely 
as not that his Meniere's disease is related to noise 
exposure at sea."  The physician indicated that he reviewed 
the claims file, to include internet articles submitted by 
the Veteran's accredited representative.  The clinical 
director indicated that one of the sites was not a scientific 
reference that would be utilized by a medical professional in 
formulating an opinion.  He indicated that the site listed a 
number of purported risk factors for Meniere's disease, but 
gave no supportive references.  With regard to the second web 
site, he said he was not able to locate a specific quote, but 
noted that even so, the quote simply reported that scientists 
were "studying several possible causes."  He referred to 
other references, including UpToDate, which he described as a 
highly respected medical professional reference comprising 
reviews of medical topics based on current medical 
literature, and stated these did not mention noise exposure 
among current promising etiologic factors of Meniere's 
disease.  He noted that his source performed a continuous 
review of more than 300 journals and other resources.  He 
determined that "authoritative references do not provide 
evidence that noise exposure is the cause of Meniere's 
disease.  Of course, it could be, but this is not a 
sufficient basis to state that there is at least a: 50:50 
likelihood that it is."  

The Board appreciates the Veteran's and his representative's 
comments as to the etiology of his Meniere's disease.  
However, neither has been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Therefore, the lay opinions 
do not constitute competent medical evidence and lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board is aware that in Jandreau v. Nicholson, 
492 F. 3d 1378 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a lay person 
is competent to identify the medical condition (noting that 
sometimes a lay person will be competent to identify the 
condition where the condition itself is simple, for example a 
broken leg, and sometimes not, for example, cancer; (2) a lay 
person is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  In this case, while the 
Veteran and his representative are competent to report what 
comes through his senses, neither has medical expertise to 
diagnose a specific hearing disorder, such as Meniere's 
disease.  See for example Layno v. Brown, 6 Vet. App. 465 
(1994).  Further, two different VA physicians have expressed 
the opinion that the Veteran's currently diagnosed Meniere's 
disease is not related to his military service.  One 
physician, who stated that he reviewed the entire claims 
folder, referred to medical research publications and 
provided a detailed rationale as to why it was not more 
likely than not that any currently diagnosed Meniere's 
disease with associated hearing loss and tinnitus is related 
to the Veteran's active 

service.  There is no medical opinion of record to the 
contrary.  Accordingly, service connection for Meniere's 
disease with associated hearing loss and tinnitus is not in 
order.  

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity in 
civil occupations generally.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and to consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to submit the conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the Veteran working 
or seeking work.  

In general, where an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Eczema

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria or Diagnostic Code 7806 or rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Code 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Dermatitis or eczema covering less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12 month period, warrants a noncompensable 
disability rating.  

Dermatitis or eczema covering at least five percent, but less 
than 20 percent, of the entire body; affecting at least five 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12 month 
period warrants a 10 percent rating.  

Dermatitis or eczema covering 20 to 40 percent of the entire 
body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12 month period 
warrants a 30 percent rating.  

Dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the last 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

The criteria for rating skin disorders were revised for 
claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54, 708 (September 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805).  Because 
the claim was pending before that date, it will only be 
evaluated under the rating criteria made effective from 2002.  

Although the Veteran and his representative complain of 
impairment attributable to eczema, the recent medical 
evidence does not confirm the presence of a current skin 
disease.  The medical evidence pertains primarily to 
treatment and evaluation for other disorders.  There is no 
recent evidence pertaining to treatment or evaluation of 
chronic eczema.  The evidence includes notation and 
evaluation in May 2008 that the Veteran had "normal skin exam 
with no evidence of eczema."  As indicated in the criteria 
set forth above, in order for there to be assigned a 
compensable disability rating, there would need to be shown 
some involvement of the entire body or even less than five 
percent of exposed areas.  That has not been shown in this 
case.  Therefore, a compensable disability for the Veteran's 
eczema is not warranted during the appeal period.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedule of 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Initially, there must be a comparison between the level of 
severity and the symptomatology of the disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  
Thun v, Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for a skin disorder and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
skin disorder would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board determines that 
referral of this issue for extraschedular consideration is 
not in order.  

Low Back Disability

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F. 3d 1327 (Fed. Cir. 2003).  

In VAOPGCPREC-7-2003, VA's General Counsel held that when a 
new statute is enacted during the regulation issued while the 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If a statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant the old law or regulation; while the 
liberalizing law or regulation does not "retroactive 
effects."  VAOPGCPREC-7-2003; 69 Fed. Cir. 25, 179 (2004).  

The General Counsel had previously summarized the proper 
analysis as follows:  First, the Board must determine, on a 
case by case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C.A. 
§ 5110(g), apply the more favorable provision of the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than denial of benefits, including for the 
periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC-3-2000 (2000); 65 Fed. Cir. 33, 
422 (2000).  

The Federal Circuit has created a three part test to 
determine whether a new law has prohibited retroactive 
effects:  (1) "The nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v United States, 397 
F. 3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F. 3d 
1147, 1153 (Fed. Cir. 2008).  

With regard to a higher rating for intervertebral disc 
syndrome in effect prior to September 23, 2002, a 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.  The next rating of 40 percent is 
assigned when the syndrome is accompanied by severe attacks, 
with intermittent relief.  The maximum rating of 60 percent 
is assigned when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (1998).  

In the alternative, Code 5295 provides for a 20 percent 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in standing position.  The maximum rating of 
40 percent is assigned when the lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  

Under the revised criteria of Code 5293, effective 
September 23, 2002, disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Note one provides that for the purposes of 
evaluations under Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note two 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnosis code or codes.  Neurological disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation if it is moderate and a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Under 4.71a, Diagnostic Code 5285, in effect prior to 
September 26, 2003, vertebral fractures were evaluated as 
100 percent disabling when manifested by cord involvement and 
the Veteran is bedridden and requiring long leg braces.  A 
60 percent rating was provided when there is no cord 
involvement but there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the disability is rated 
on the basis of limitation of motion or muscle spasm with an 
additional 10 percent for demonstrable deformity of the 
vertebral body to be added to the evaluation of the Veteran's 
disability.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Under the criteria effective September 26, 2003, back 
disabilities other than disc syndrome are evaluated under the 
General Rating Formula for Rating Diseases and Injuries of 
the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  Disc syndrome will be evaluated under the General 
Formula for Rating Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
based in incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Under the General Formula for Rating Diseases and Injuries of 
the Spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reverse lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is assigned 
when there is forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for assignment 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is for assignment 
when there is unfavorable ankylosis of the entire spine.  

Note (two) provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion of 0 to 30 degrees, and left and right 
lateral rotation of 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

In rating disc syndrome based on incapacitating episodes, a 
20 percent rating is for assignment when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
The next higher rating of 40 percent is for assignment when 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  The maximum rating of 60 percent is provided when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

For disabilities evaluated on the basis of limitation of 
motion, such as a back disability, VA is required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations 
which the examiner determines whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); See also Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.  

The record reflects that, from the April 1, 1998, effective 
date grant of service connection for the Veteran's back 
symptomatology, it did not warrant an initial rating higher 
than 20 percent.  The pertinent medical evidence includes a 
VA examination in June 1998 at which time forward flexion was 
to 90 degrees.  Backward extension was to 10 degrees.  Side 
bending and rotation were 35 degrees each way.  Notation was 
made of significant paravertebral spasm.  These findings are 
not indicative of more than a 20 percent rating under Code 
5292, the presence of recurring disc syndrome attacks that 
would warrant a higher rating under Code 5293, for severe 
lumbosacral strain with limitation of forward bending, or 
abnormal mobility in forced motion that would warrant a 
higher rating under Code 5295.  Also, there is no indication 
of demonstrable deformity of a vertebral body that would 
warrant an additional 10 percent rating under Code 5285.  

Additional medical evidence includes a VA examination in 
April 2004 at which time the Veteran gave a history of 
continuing low back pain.  Forward flexion again was to 
90 degrees.  Extension was to 10 degrees each way.  Lateral 
rotation was to 30 degrees each way.  Straight leg raising 
was positive for pain in the buttocks.  The lumbar curve was 
flat without any muscle spasm reported.  There was pain with 
backward extension at 10 degrees.  Pain, fatigue, weakness, 
and incoordination were noted on repetition.  There was noted 
to be an additional 30 percent functional loss with 
repetitive movement.  The examiner described the degree of 
functional impairment of the low back symptomatology as no 
more than moderate in degree.  

It was not until medical treatment records dated from 
June 17, 2005, were received that there was shown to be an 
increase in symptoms of pain limiting the Veteran's 
activities of daily living.  On that date the Veteran was 
hospitalized.  Eventually, he was assigned a temporary total 
rating based on hospitalization for the service-connected low 
back disability from June 17, 2005.  Following termination of 
the temporary total rating, the prehospital rating of 
20 percent was increased to 60 percent, effective 
September 1, 2005.  

The Veteran was assigned another temporary total rating based 
on hospitalization for service-connected disability with 
convalescence, from September 9, 2005, for his low back 
disability.  Following termination of the convalescent 
period, the 60 percent rating was reestablished, effective 
December 1, 2005.  

The findings with regard to the low back disability 
thereafter, while indicative of significant functional 
impairment, are not such as would warrant the assignment of a 
100 percent rating under any applicable Diagnostic Code with 
regard to the low back disability.  The Board notes that the 
60 percent rating now in effect for the low back disability 
recognizes severe impairment.  However, in order for there to 
be assigned a higher schedular rating for a low back 
disability, there would need to be unfavorable ankylosis of 
the entire spine.  That has not been shown at any time during 
the entire appeal.  In the absence of such evidence, the 
claim for an increased 

rating beyond 60 percent must be denied.  With regard to the 
DeLuca factors, the Board notes that pain and other 
considerations have been considered in the assigned 
60 percent rating, and there is no medical evidence that the 
pain or other factors are so disabling as to warrant a higher 
rating of 100 percent under any potentially applicable 
diagnostic code.  

Effective Date for Pension Benefits

A specific claim in the form described by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered as filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  

Unless specifically provided by the statute, the effective 
date of an award based on an original claim, a claim reopened 
after final disallowance, or a claim for increase or the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  

As noted above, a formal or informal claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the VA.  A claim, whether 
formal or informal, must identify the benefits sought.  

A VA Form 21-526 received on April 1, 1998, identified "an 
NSC pension" and various disabilities for which the claim was 
being made.  However, prior to that time the Veteran did not 
identify the benefit sought.  Accordingly, that form serves 
as the date of claim.  The general rule establishes the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Assuming for purposes of 
discussion that entitlement arose prior to April 1, 1998, as 
the Veteran and his representative contend, the effective 
date cannot be earlier than the date of receipt of claim, 
which is the later of the two dates.  Accordingly, April 1, 
1998, is the appropriate effective date for the grant of 
nonservice-connected pension benefits.  


ORDER

Service connection for chronic acquired psychiatric 
disability is granted.  To this extent, the appeal is 
allowed.  

Service connection for a disability manifested by Meniere's 
syndrome with hearing loss and tinnitus is denied.  To this 
extent, the appeal is denied.  

A compensable disability evaluation for eczema is denied.  To 
this extent, the appeal is also denied.  

A disability evaluation in excess of 20 percent for left 
shoulder disability prior to June 17, 2005, is denied.  

A disability evaluation in excess of 60 percent for a low 
back disability from September 1, 2005, is denied.  

An effective date earlier than April 1, 1998, for the award 
of a permanent and total disability rating for pension 
purposes is denied.  


REMAND

A review of the record reveals that a claim for total rating 
based on unemployability due to the severity of service-
connected disability (TDIU) was denied by rating decision 
dated in April 2007.  As recently as October 2008, the 
Veteran's accredited representative has referred to a TDIU.  
The Board is aware of a recent case of the Court, that being 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  With the grant of 
service connection for a psychiatric disorder, in addition to 
the already existing service-connected disabilities, the 
Board finds that a discussion of entitlement to TDIU is 
required.  

With regard to the claim for service connection for a 
disorder involving the cervical spine, a review of the record 
reveals that the claim for service connection for a cervical 
spine disorder on a secondary basis has not been adequately 
addressed.  The medical evidence does not include an opinion 
regarding whether the current cervical spine problems were 
aggravated by the service-connected low back disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be provided with 
an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the etiology 
of any current cervical spine disability.  
The examiner is to address whether the 
current difficulties with the neck have 
been either caused by or aggravated by 
the service-connected low back 
disability.  The complete rationale for 
any opinion expressed should be provided.  
A review of the claims folder is to be 
conducted prior to or in conjunction with 
the examination and this review should be 
so noted in the examination report.  If 
the examiner cannot offer an opinion 
without resort to speculation, this 
should be so indicated and the reasons 
why should also be set forth.  

2.  The RO/AMC should ensure complete 
compliance with the requirements of the 
VCAA.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for cervical spine disorder 
and address the matter of the Veteran's 
entitlement to a TDIU.  If any benefit 
sought is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran unless otherwise notified by VA.  However, he is 
placed on notice that pursuant to the provisions of 38 C.F.R. 
§ 3.655 (2008), failure to cooperate by not attending a 
requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


